oOo Co SS DW WT BR WH Pe

Mw NH Bb HB BD NY NR BR NR OR; ee ea a ea
Oo sa DH A FSF WwW YY KF SG OO De Hs DH A BR Be BB KH CO

 

 

 

OCT 2-9 2019

CLERK, U.S. DISTRICT COURT
By TERN DISTRICT OF CALIFORNIA

 

 

DEPUTY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA Case No. 00-cr-2820-W

Plaintiff, JUDGMENT AND ORDER OF

v RECALL ARREST WARRANT

JOSE BONILLA-ARROYO,

Defendant.

 

Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
IT IS HEREBY ORDERED that the Indictment in the above entitled case be

dismissed without prejudice, and the Arrest Warrant be recalled.

IT IS SO ORDERED.

DATED: October 42 2019
AJ
HONOR4BLE THOMAS J. WHELAN
United States District Court Judge

 

 

 
